Mabel Weaver filed with the Industrial Commission her claim for compensation under the Workmen's Compensation Act for the death of her husband, Charles Weaver. After compensation had been denied, appeal was taken to the court of common pleas. Upon trial in that court, there was a verdict and judgment in favor of the claimant, and the Industrial Commission brings this proceeding in error and seeks a reversal of that judgment.
The decedent was employed at the plant of the Mather Spring Company in Toledo, Ohio, and his work consisted in testing steel springs. It is claimed that between 6 o'clock p.m. on December 17, 1928, and 6 o'clock a.m. on December 18, 1928, while carrying a bundle of steel spring plates from the rack near a tempering bath to the bench where he tested them, he slipped and fell on the floor and sustained an injury to his left knee, that the injured member became infected, and that from the infection there developed in the pulmonary artery a thrombosis which caused his death on January 31, 1929.
The first contention of the Industrial Commission, plaintiff in error, is that the court erred in the admission of evidence. Decedent's wife testified in substance that when the decedent returned from his work on the morning of December 18, 1928, he stated to her that he had slipped on the floor and injured his left knee while carrying a bundle of spring plates from the rack to the bench. Other witnesses testified to the making of substantially the same statement at later dates. There is nothing in the evidence tending to show that the statement to his wife upon his return from work was made under such circumstances as to be explanatory of his return, nor was there evidence *Page 373 
tending to show that any of the statements were made under such circumstances as to make them admissible as a part of the resgestæ. The evidence relating to decedent's statements was all rejected before the Industrial Commission, but upon the trial in the court of common pleas the evidence was read from the transcript over the objection and exception of the defendant.
The Industrial Commission has wide latitude in the admission of evidence, under the provisions of Section 1465-91, General Code.Pennsylvania-Ohio Power  Light Co. v. Orwick, 122 Ohio St. 497,172 N.E. 366.
The procedure in common pleas court is regulated, however, by Section 1465-90, General Code, as amended in 111 Ohio Laws, 218, effective July 15, 1925, which, among other things, provides as follows: "The court may exclude from evidence such portions of the transcript which are not competent, material or relevant evidence and to which objection was made or exception taken at such rehearing before the commission and may admit in evidence such competent, material or relevant evidence as was excluded by the commission at such rehearing, over the objection and exception of the party offering the same."
This provision confers upon the trial court power to exclude, upon the ground of incompetency, the testimony referred to, and the admission of incompetent evidence to the prejudice of the aggrieved party would constitute reversible error the same as in the trial of any other case. The fact that the word "may" is used in the statute does not relieve a trial court from the duty of applying the rules of evidence in acordance with established principles of law. In admitting the evidence in question, the trial court erred to the prejudice of plaintiff in error.
The second contention of plaintiff in error is that the trial court erred in refusing to charge the jury as requested. At the conclusion of the general charge, *Page 374 
the following appears in the record: "Defendant requests that the court charge the jury that not only must the injury arise out of and be connected with the employment, but that the death must appear to be the proximate result of the injury, or, if there was acceleration of death, that that acceleration must be the proximate result of the injury."
The trial court did not cover this matter in any instruction or charge to the jury. An injury to an employee is said to arise out of and be connected with the employment when there is a causal connection between the employment and the injury. IndustrialCommission v. Weigandt, 102 Ohio St. 1, 130 N.E. 38. In cases in which an employee is injured as the direct result of the negligence of his employer, or of his own negligence, or of both, it is evident that the employment is only the remote cause of the injury. If disability or death were compensable only when there was a direct causal connection existing between the employment and the injury, there would be only a few compensable injuries. In fact, a direct causal connection need not exist between these two elements. This principle is explained in New York Central Rd.Co. v. White, 243 U.S. 188, at page 205, 37 S. Ct., 247,61 L. Ed., 667, L.R.A., 1917D, 1, Ann. Cas., 1917D, 629, and the court in discussing this question uses the following language: "In excluding the question of fault as a cause of the injury, the act in effect disregards the proximate cause and looks to one more remote — the primary cause, as it may be deemed — and that is, the employment itself. For this, both parties are responsible, since they voluntarily engage in it as coadventurers, with personal injury to the employee as a probable and foreseen result."
We quote from Cudahy Packing Co. v. Parramore, 263 U.S. 418, at page 423, 44 S. Ct., 153, 68 L. Ed., 366, 30 A.L.R., 532: "Workmen's Compensation legislation rests upon the idea of status, not upon that *Page 375 
of implied contract; * * * The liability is based, not upon any act or omission of the employer, but upon the existence of the relationship which the employee bears to the employment because of and in the course of which he has been injured. And this is not to impose liability upon one person for an injury sustained by another with which the former has no connection; but it is to say that it is enough if there be a causal connection between the injury and the business in which he employs the latter — a connection substantially contributory though it need not be the sole or proximate cause."
Having concluded that only causal connection between the employment and the injury is necessary, we still have before us the question whether the death must be shown to be the proximate result of the injury, or, if there was an acceleration of death, that that acceleration must be the proximate result of the injury.
The Workmen's Compensation Law makes no reference to proximate cause, but provides that disability or death is compensable where it is the result of an injury sustained in the course of the employment. In cases where the employee is disabled by the injury, or is killed outright, and those in which, by the undisputed evidence, the death or disability results from the injury there is little or no difficulty, but in many instances there is a considerable lapse of time between the injury and the death, or between the injury and disability, and it may be a matter of difficulty to determine whether or not death or disability arises from the injury or another cause. In some instances, too, there may be an intervening cause, as where the injured employee is being transported to a hospital in his own conveyance and is killed through the negligence of a third person, or where an employee injured in the course of the employment sustained a subsequent injury unconnected with the employment and *Page 376 
there is uncertainty as to whether or not the disability he suffers comes from the injury sustained in the course of his employment or the later one.
After an injury, one ailment or disorder may follow another, ending in disability or death, as infection and thrombosis followed the injury of the decedent in the instant case, and it then becomes necessary to determine whether the chain of causation is broken. It seems clear that the question as to independent intervening cause, and as to completeness of the chain of causation, should be governed by the usual rules governing the law of proximate cause. The doctrine of proximate cause has generally been applied as between the injury and disability or death. Honnold on Workmen's Compensation, vol. 1, Section 127 et seq.; West Side Coal  Mining Co. v. IndustrialCommission, 321 Ill. 61, 151 N.E. 593; Springfield Dist. CoalMining Co. v. Industrial Commission, 303 Ill. 455, 135 N.E. 789;Haas v. Globe Indemnity Co., 16 La. App., 180, 132 So. 246;Rialto Lead  Zinc Co. v. State Industrial Commission,112 Okl., 101, 240 P. 96, 44 A.L.R., 494; United States Fidelity Guaranty Co. v. Industrial Accident Commission, 95 Cal.App. 186,  272 P. 589; Globe Indemnity Co. v. Industrial AccidentCommission, 74 Cal.App. 615, 241 P. 405.
Applying the well-understood rules governing proximate cause, it may be said generally that the injury is the proximate cause of the disability or death, not only in cases where it operates alone, but in cases where, operating in conjunction with other factors, it proximately contributes to produce the disability or death.
It is the general rule that where a person suffers from an injury in the course of employment, and this injury accelerates or aggravates a preexisting disease, the disability and death are compensable in case the injury proximately contributes to produce the disability or death. The authorities are collected in *Page 377 
annotations found in 19 A.L.R., 110; 28 A.L.R., 204; and 60 A.L.R., 1299.
In the instant case, the death, to be compensable, must have been the proximate result of the injury, or if, at the time of the injury, the employee was suffering from a disease or physical disorder, and the ailment was lit up or aggravated by the injury so that death was accelerated thereby, then such acceleration was the proximate result of the injury. Acceleration of death means the hastening of death. If the injury was the proximate cause of the acceleration of death, it was the proximate cause of the death itself.
The refusal of the court to charge the jury as requested constituted prejudicial error.
For the reasons given the judgment is reversed and the cause remanded for a new trial.
Judgment reversed and cause remanded.
LLOYD and RICHARDS, JJ., concur.